DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-6, 9-10, 12, and 16-25 are rejected under 35 U.S.C. 103 as being unpatentable over Short et al., US 2013/0288777, in view of Pope et al., US 5,377,100, and Mandryk et al., US 2014/0121017.

In Reference to Claims 1 and 21-22
	Short et al. teaches a method, system with a processor and display and computer-readable medium that, when executed by a processor (Par. 26) includes a method comprising receiving an assessment of a person, the assessment including an evaluation of a trait of the person and an evaluation of an emotional or behavioral impairment of the person independent from the trait of the person (Par. 129 and Par. 134 which teaches an initial assessment and evaluation of player disabilities. Par. 65 which teaches various types of disability including physical disabilities, cognitive disabilities and emotional disabilities. See also Par. 82 which teaches evaluating skill of a player, particularly with regard to physical ability and Par. 64 which teaches that a disability indicator can also include “no disability”. Thus the system can evaluate various 
	Further, Short et al. teaches where game modification may be used for therapeutic purposes with regard to disabilities (Par. 108 and 125) and includes 
	Pope et al. teaches a video game system which teaches modifying the difficulty of the game to increase the difficulty based on based on an increase of a psychological impairment (Abstract and Col. 8 lines 3-24 which teaches a treatment system for Attention Deficit Disorder with the difficulty of a starship game is adjusted to increase the difficulty of the game as player’s attention decreases in order to train the player).
	It would be desirable to modify the method, system and computer readable medium of Short et al. to increase difficulty in response to measured psychological data as taught by Pope et al. in order to provide an advantageous feedback loop when gameplay is used therapeutically by discouraging undesired behavior.
	Mandryk et al. teaches a system for modifying game difficulty in response to biofeedback data where the game is modified using effects controlled independently from gaming software for the game (Par. 57 which teaches a graphical overlay separate from the underlying game application which is used to change game difficulty in response to biofeedback data. See also Par. 74 which teaches that the overlay module applies the graphical overlay and passes through inputs to the underlying application).
	It would be desirable to modify the method, system, and computer readable medium of Short et al. and Pope et al. to include difficulty adjustment for a game independently of the underlying game as taught by Mandryk et al. in order to make it easier to use the system with a variety of game software without the need to specifically 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the method, system and computer readable medium of Short et al. to increase difficulty in response to measured psychological data as taught by Pope et al. and to include difficulty adjustment for a game independently of the underlying game as taught by Mandryk et al.

	In Reference to Claim 2
	Short et al. teaches wherein the trait includes at least one of a fine motor control and a gross motor control (Par. 65).

	In Reference to Claim 3
	Short et al. teaches wherein the trait includes a cognitive performance skill (Par. 65).

	In Reference to Claim 5
	Short et al. teaches wherein selecting a computer game includes selecting a plurality of computer games and presenting the plurality of computer games to the person as options for gameplay (Par. 8).

	In Reference to Claim 6


	In Reference to Claim 9
	Short et al. teaches wherein selecting the game includes selecting a computer game suitable for a motor skill of the person (Par. 16 and 65).

	In Reference to Claims 10
	Short et al. teaches wherein the physiological response includes a heart rate and wherein the physiological response includes a breathing rate (Par. 42).

	In Reference to Claim 12
	Short et al. as modified by Pope et al. teach wherein the pattern for varying the difficulty of the game is selected to teach the person improved management of the emotional or behavioral impairment (Short et al. Par. 125 and Pope et al. Col. 8 lines 3-24).

In Reference to Claim 16 and 20
Short et al. and Pope et al. and Mandyrk et al. teach a method as described above in reference to Claim 1. Further Mandryk et al. wherein modifying the difficulty 

In Reference to Claim 17
Short et al., Pope et al. and Mandryk et al. teach a method as described above in reference to Claim 16. However, Short et al. does not teach concurrently displaying an indicator of a degree of manifestation of the emotional or behavioral impairment.
Pope et al. teaches concurrently displaying an indicator of a degree of manifestation of the emotional or behavioral impairment with the difficulty adjustment (Col. 7 line 67 - Col. 8 line 2).
It would be desirable to modify the method of Short et al., Pope et al., and Mandryk et al. to include the visual indicator as taught by Pope et al. to make further clear to the player the connected between the game difficulty and the undesirable physiological state.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the method of Short et al., Pope et al., and Mandryk et al. to include the visual indicator as taught by Pope et al.

In Reference to Claim 18
Short et al., Pope et al., and Mandryk et al. teach where the overlay includes a smoke effect (Mandryk et al. Par. 80).

In Reference to Claim 19

However, the type of data comprising the unique information amounts only to nonfunctional descriptive material as claimed and are not functionally involved in the steps recited. The specific graphical appearance of the overlay which obscures the computer screen, in this case a smoke effect from the bottom of the display, is considered non-functional descriptive material since the steps of overlaying the display to increase difficulty would be performed the same regardless of the data (e.g. a smoke effect from the bottom, vs. a vine effect from the top, etc.). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).

In Reference to Claim 23


In Reference to Claim 24
Short et al., Pope et al., and Mandryk et al. teach wherein modifying the difficulty of the game includes writing the video overlay of visual effects directly to a display or a video buffer (Mandyrk et al. Par. 57 and 74 particularly which teaches where overlay effects are produced by an overlay application which displays a transparent overlay and passes through inputs to the underlying game application. As broadly claimed this application is considered to be writing the video overlay of visual effects “directly to a display”).

In Reference to Claim 25
Short et al., Pope et al., and Mandryk et al. teach wherein the effects are rendered within active regions of a game window independently from, but correlated with visual content of, a current game (Mandyrk et al. Par. 57 and 74 which teach independent effects. But see Par. 61 which teaches that the particular visual theme of the independent overlay effects may be chosen to match the visual thematic of a particular game, e.g. frost effect in a hockey game).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Short et al., US 2013/0288777, Pope et al., US 5,377,100, Mandryk et al., US 2014/0121017, further in view of Bond et al., US 2011/0009193.

In Reference to Claim 28
Short et al, Pope et al, and Mandryk et al. teach a method as described above in reference to Claim 1. However, they do not explicitly teach wherein modifying the difficulty of the game includes altering an audio of the game during gameplay.
Bond et al. teaches a biofeedback game system where modifying the difficulty of the game includes altering an audio of the game during gameplay (Par. 101).
It would be desirable to modify the method of Short et al., Pope et al., and Mandryk et al., to further include modifying the audio of the game as taught by Bond et al. in order to increase the overall effect and immersiveness of the game difficulty modification, such as by attenuating game volume as the screen becomes more and more obscured in order to reinforce the biofeedback effect by influencing more than one sense of the player.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to further include modifying the audio of the game as taught by Bond et al.

Claims 1 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Short et al., US 2013/0288777, in view of Pope et al., US 5,377,100, and Palsson et al., US 6,450,820.

In Reference to Claim 1

	Further, Short et al. teaches where game modification may be used for therapeutic purposes with regard to disabilities (Par. 108 and 125) and includes adjusting difficulty (Par. 115). However, they do not explicitly teach modifying the difficulty of the game to increase the difficulty based on an increase of a psychological impairment or where the game is modified using effects controlled independently from gaming software for the game.
	Pope et al. teaches a video game system which teaches modifying the difficulty of the game to increase the difficulty based on based on an increase of a psychological impairment (Abstract and Col. 8 lines 3-24 which teaches a treatment system for Attention Deficit Disorder with the difficulty of a starship game is adjusted to increase the difficulty of the game as player’s attention decreases in order to train the player).
	It would be desirable to modify the method, system and computer readable medium of Short et al. to increase difficulty in response to measured psychological data as taught by Pope et al. in order to provide an advantageous feedback loop when gameplay is used therapeutically by discouraging undesired behavior.

	It would be desirable to modify the method, system, and computer readable medium of Short et al. and Pope et al. to include difficulty adjustment for a game independently of the underlying game as taught by Palsson et al. in order to make it easier to use the system with a variety of game software without the need to specifically modify each game’s code to implement game difficulty adjustments in response to biofeedback input.  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the method, system and computer readable medium of Short et al. to increase difficulty in response to measured psychological data as taught by Pope et al. and to include difficulty adjustment for a game independently of the underlying game as taught by Palsson et al.

	In Reference to Claim 29
Short et al, Pope et al, and Palsson et al. teach where modifying the difficulty of the game includes modifying a responsiveness of a user input device during game play (Palsson et al., Col. 4 lines 42-65).

Allowable Subject Matter
Claims 26 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1 have been considered. New grounds of rejection have been provided to address the new scope of the amended claims.  Further, new grounds of rejection have been provided for new claims 23-25 and 28-29.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219.  The examiner can normally be reached on Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/C.V.L/Examiner, Art Unit 3715                                                                                                                                                                                                        
/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715